UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRADON MARQUEZ DRAYTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:04-cr-00009-JPJ-RSB-1; 1:12-cv-80499-JPJ-RSB)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tradon Marquez Drayton, Appellant Pro Se. Anthony Paul Giorno,
Assistant United States Attorney, Ashley Brooke Neese, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tradon Marquez Drayton seeks to appeal the district

court’s    order   construing    his      petition     for       a    writ   of     audita

querela as a successive 28 U.S.C.A. § 2255 (West Supp. 2013)

motion, and dismissing it for lack of jurisdiction.                          We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing   of   a   notice   of       appeal   in    a       civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on August 20, 2012.         The notice of appeal was filed on February

28, 2013. *    Because Drayton failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                          DISMISSED




                                 3